Appeal from a judgment of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), rendered August 30, 2005. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled *1080substance in the third degree (Penal Law § 220.16 [1]). The sole contention of defendant on appeal is that he received ineffective assistance of counsel because defense counsel failed to pursue a certain legal theory in attacking the validity of the search warrant. To the extent that the contention of defendant survives his guilty plea (see People v McCoy, 21 AD3d 1275 [2005], lv denied 6 NY3d 756 [2005]), we conclude that it lacks merit. Defendant has failed to establish that his proposed legal theory, if advanced, would have been successful (see People v Matthews, 27 AD3d 1115 [2006]; McCoy, 21 AD3d at 1276). On the record before us, we conclude that defendant was afforded meaningful representation because he received “an advantageous plea and nothing in the record casts doubt on the apparent effectiveness of counsel” (People v Ford, 86 NY2d 397, 404 [1995]). Present— Scudder, P.J., Martoche, Peradotto, Pine and Gorski, JJ.